The plaintiffs brief represents that *1007this is a consolidated appeal of (1) denial by a single justice of this court of the plaintiff’s motion for relief from the judgment which ensued by reason of this court’s decision in Matter of an Application for Admission to the Bar of the Commonwealth, 378 Mass. 795 (1979), cert. denied, 444 U.S. 1046 (1980), and (2) dismissal by the single justice of a new complaint filed by the plaintiff. Both matters deal with the plaintiffs claim that she is entitled to be admitted to the Massachusetts Bar. In her brief the plaintiff asserts, inter alla, that she was not afforded a hearing on her complaint, that there was a contract by which the Board of Bar Examiners and a single justice of this court agreed to admit her as an attorney, and that there is newly discovered evidence on the matter previously litigated in the 1979 case. There is nothing before us other than the bare assertions of the plaintiffs brief. Not even a copy of the complaint is offered. Aside from the obvious fact that it would be extraordinary, or impossible, for the plaintiff to show that she is entitled by “contract” to be admitted to the Bar, it is apparent from the assertions of her brief that her present contentions are merely a restatement of the unsuccessful claims she offered in 1979.

Decision of the single justice affirmed.

The applicant, pro se, submitted a brief.